Citation Nr: 0825219	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-33 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.

3.  Entitlement to a rating higher than 30 percent for 
generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1942 to November 1945, and from January 1951 to 
August 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2008, the Board received additional argument from 
the veteran without a waiver of the right to have the 
evidence initially considered by the RO. 

As the additional evidence is duplicative of evidence already 
of record, it does not have a bearing on the appellate 
issues.  For this reason, referral of the additional evidence 
to the RO for initial consideration is not warranted.  38 
C.F.R. § 20.1304(c).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence is in equipoise on the question of whether 
the veteran's tinnitus is etiologically related to noise 
exposure during service.

2.  In a rating decision in October 2001, the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the adverse determination. 

3.  The additional evidence presented since the rating 
decision in October 2001 by the RO, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim. 

4.  Under the General Rating Formula for Mental Disorders, 
the veteran's generalized anxiety disorder does not produce 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt, service 
connection for tinnitus is granted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(d) 
(2007).  

2.  The rating decision in October 2001, by the RO, denying 
the claim of service connection for bilateral hearing loss, 
became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2008).

3.  The additional evidence presented since the rating 
decision in October 2001 by the RO, denying the veteran's 
claim of service connection for bilateral hearing loss, is 
new and material, and the claim of service connection is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008). 

4.  The schedular criteria for a rating higher than 30 
percent for a generalized anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- adjudication VCAA notice by a letter 
dated in November 2002.  The veteran was notified that new 
and material evidence was needed to reopen the claim of 
service connection for bilateral hearing loss, namely, 
evidence, which was not repetitive or cumulative of evidence 
previously considered, and which pertained to the reason the 
claim was previously denied.  The notice included the type of 
evidence needed to substantiate the underlying claim of 
service connection for hearing loss, and the claim of service 
connection for tinnitus, namely, evidence that the claimed 
disabilities were caused or aggravated by service.  The 
notice also included the type of evidence needed to 
substantiate the claim for increase for generalized anxiety 
disorder, namely, evidence indicating an increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (notice of the evidence 
necessary to reopen the claim and the evidence necessary to 
establish the underlying claim for the benefit sought); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. Jan. 30, 2008) (evidence 
demonstrating an increase in severity, except for the general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated). 

To the extent that the VCAA notice did not include the 
Diagnostic Code under which the claimant was rated and 
general notice of the criteria, which consists of a specific 
measurement or test results, at this stage of the appeal, 
when the veteran already has notice of the pertinent 
Diagnostic Code and rating criteria as provided in the 
statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim.  As the content error did not 
affect the essential fairness of the adjudication of the 
claim for increase, the presumption of prejudicial error as 
to the content error in the VCAA notice is rebutted.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service records, 
private medical records and VA records.  The veteran was 
afforded VA psychiatric examinations in December 2002 and 
February 2004.  The veteran was also afforded a VA 
audiological evaluation in August 2001.  As the veteran has 
not identified any additional evidence pertinent to his 
claims, not already of record, and as there are no additional 
records to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Tinnitus

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110. 

Service connection may be granted for any disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Analysis

There is favorable evidence of noise exposure during service 
as evidenced by the veteran's report of discharge from active 
duty that shows that the veteran served in the Army Infantry 
during World War II, and was stationed in Northern France and 
Normandy.  Additionally, on VA examination in April 1947, the 
veteran denied a history of combat, but he reported exposure 
to buzz bombs while stationed overseas in England.  

The remaining question is whether there is medical evidence 
of a nexus or link between the veteran's current tinnitus and 
noise exposure during service. 

The only competent medical opinion of record that addresses 
whether there is a causal connection between the veteran's 
tinnitus and service, favors the claim.  In August 2001, a VA 
audiologist, following a review of the medical records, found 
that the veteran was not provided an audiogram on enlistment 
or upon discharge and that given the veteran's in-service 
exposure to bombs and artillery fire, the veteran's tinnitus 
was at least as likely as not related to aural trauma 
experienced during military service.  There is no competent 
evidence that contradicts this opinion.  

As service connection may be granted for any disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, and as the 
there is favorable evidence of noise exposure during service, 
medical evidence of current tinnitus, and favorable medical 
competent medical evidence that etiologically links tinnitus 
to in-service acoustic trauma, under the benefit-of-the-doubt 
standard of proof, resolving reasonable doubt in the 
veteran's favor, service connection for tinnitus is 
established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(d).  

New and Material Evidence Claim

Procedural History and Evidence Previously Considered

In a rating decision in October 2001, the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss.  The RO found that the record did not show the 
veteran's hearing loss was incurred in or aggravated by 
service, as it was first noted many years after discharge 
from service.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
failed to perfect an appeal and the rating decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104. 

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in October 2001 is summarized 
as follows:  

The veteran's report of discharge from active duty, which 
shows service in the Army during World War II.  The veteran 
served in Northern France and Normandy.  The veteran served 
as a general clerk for 23 month, and as a statistical clerk 
for 9 months.  The duties of a statistical clerk were 
described as being in charge of staff who made reports on 
warfare equipment, collecting data from commanders, doing 
inventory reports and making reports to Army Headquarters.  

The service medical records show that upon service induction, 
the veteran's hearing was decreased at 10/20, both ears.  The 
service medical records, including the November 1945 report 
of separation of examination, do not otherwise document a 
complaint, finding, history, treatment, or diagnosis of 
hearing loss.  On separation, the veteran's hearing was 
clinically evaluated as normal, 15/15 bilaterally.

After service, an April 1947 VA examination report recorded a 
history of military service overseas in England, with no 
history of combat, except for exposure to buzz bombs.  The 
examiner noted a history of post service civilian work as a 
pot man for Reynolds Metals Company.  The veteran's hearing 
tested as 20/20, with no finding of hearing loss.  

Post-service private medical records from 1989 to 1999, 
documented complaints of hearing loss and impaired hearing, 
starting in 1997.  

In February 1995, the veteran was evaluated for impacted wax 
in the left ear.  At the time, he denied hearing impairment 
or ringing in the ears.  

An August 1999 audiogram revealed sensorineural hearing loss 
and an August 1999 MRI was negative for acoustic neuroma.  
Parenchhymal volume loss was described as likely, in part, 
related to the veteran's age.  Hearing aids were recommended.  

A VA audiological examination report in August 2001, 
documented bilateral sensorineural hearing loss, moderate in 
lower frequencies and severe to profound in higher 
frequencies.  The examiner indicated that a review of the 
medical records revealed that the veteran was not provided an 
audiogram on enlistment or upon discharge from service.  The 
examiner noted that in service the veteran had been exposed 
to bombs and artillery fire, and his current hearing tests 
were consistent with noise exposure.  The examiner opined 
that the veteran's hearing loss was at least as likely as not 
related to aural trauma experienced during military service.  

Current Application

Although the prior rating decision in October 2001 became 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108. 

The veteran's application to reopen the claim of service 
connection for bilateral hearing loss was received in August 
2002.  

As the application to reopen the claim of service connection 
was received in August 2002, the current regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156 applies. 

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim, and 
must raise a reasonable possibility of substantiating the 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Additional Evidence and Analysis

The additional evidence consists of the following documents: 

Private medical records from March 2000 to November 2002, 
which document worsening of bilateral hearing loss and the 
veteran's use of hearing aids, to include a September 2002 
clinical note that recorded a history of exposure to chemical 
warfare during World War II, related to the veteran's hearing 
loss.  Private treatment notes from 2006.

VA medical records from 1999 to August 2007, which show 
continued treatment for worsening hearing loss, along with 
reports of increased difficulty hearing.  In August 2001, the 
clinician noted a history of bilateral hearing loss since the 
1940's, along with noise exposure during World War II.  He 
was assessed with mild to profound bilateral sensorineural 
hearing loss and instructed on use of hearing aids.  

The evidence submitted in support of the veteran's current 
application to reopen his claim for bilateral hearing loss, 
consists of medical reports from his treating physicians, who 
indicated, at least by history, that the veteran's current 
hearing loss is etiologically related to his period of active 
duty and noted the veteran's noise exposure during World War 
II.  Unlike previous clinical treatment notes, the clinicians 
appear to link the veteran's in-service noise exposure to the 
current hearing loss, as opposed to the veteran's age or 
post-service noise exposure.  It is apparent that the 
opinions are not based upon a complete review of the 
veteran's service medical records, which do not show a 
diagnosis of bilateral hearing loss upon separation from 
service.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  
Nevertheless, given the fact that the evidence shows exposure 
to bombs during service, and considering the post-service 
medical evidence of complaints of hearing loss related noise 
exposure during service rather than the veteran's age or 
post-service noise exposure, the Board finds that the 
additional evidence in question is new because it was not 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant, and some of the evidence is 
material because it relates to an unestablished fact 
necessary to substantiate the veteran's claim in that it 
suggests that the veteran's bilateral hearing loss is the 
result of noise exposure during service.  

The Board finds that the evidence received since the October 
2001 rating decision, that is, the August 2001 VA audiology 
note, and the September 2002 private clinical report, is new 
and material evidence as it relates to acoustic trauma in 
service and the veteran's current complaints of hearing 
impairment, an unestablished fact necessary to substantiate 
the claim of service connection for bilateral hearing loss, 
that is, a nexus between the veterans' bilateral hearing 
loss, the absence of which was the reason the claim was 
previously denied.  38 C.F.R. § 3.156(a).  Accordingly, the 
claim is reopened.  38 U.S.C.A. § 5108. 

Increased Rating Claim

Factual Background

By a rating decision in May 1947, the RO granted service 
connection for psychoneurosis, mixed type, and assigned a 
noncompensable disability rating. Thereafter the rating was 
increased to 10 percent.  In April 2002, the veteran 
submitted a claim for a rating higher than 10 percent.  A 
February 2003 rating decision increased the veteran's 
evaluation for psychoneurosis/generalized anxiety disorder to 
30 percent, effective April 2002, and this appeal ensued.

VA medical records starting in 2000 through 2003, contained 
complaints of depression and difficulty sleeping.  The 
veteran denied homicidal ideation or hallucinations, and the 
clinical notes revealed that he was goal directed.  His 
affect and mood were appropriate and his concentration was 
fair.  He was described as coherent.  

On VA psychiatric examination in December 2002, the veteran 
complained of anxiety with related stomach discomfort and 
dizziness, depression and mild insomnia.  The veteran 
reported hypnagogic hallucinations, such as feeling like 
someone was calling his name.  He denied increased 
irritability, agitation or violent behavior, delusions or 
obsessions.  The veteran reported minor panic attacks.  He 
related passive suicidal ideas.  The veteran indicated that 
he was retired from work.  The examiner noted pessimistic 
thinking with depressed mood and decreased interest without 
significant response to medication.  The veteran's speech was 
normal in rate and volume.  His attention and concentration 
were described as good.  There was no difficulty in 
understanding complex commands.  The diagnosis was 
generalized anxiety disorder.  He was assigned a Global 
Assessment of Functioning (GAF) score of 55 to 65.  The 
examiner opined that there were no difficulties maintaining 
or establishing relationships at the social level.  

On VA psychiatric examination in February 2004, the veteran 
complained of sleep difficulties, problems with 
concentration, and excessive worry.  He reported that he 
stopped taking medication and seeing a psychiatrist because 
he felt nothing would help.  The veteran denied a history of 
psychiatric hospitalizations or substance abuse.  The 
examiner observed that the veteran was dressed appropriately.  
His speech was coherent and relevant.  His mood was 
unremarkable.  Affect was appropriate.  The veteran was goal 
oriented and logical.  He denied a history of hallucinations, 
suicidal or homicidal thoughts.  The veteran was oriented as 
to time, place and person.  His memory was grossly intact as 
to recent and past events.  Insight was fair.  His judgment 
was adequate.  The veteran was diagnosed with psychoneurosis 
(anxiety disorder, not otherwise specified), and assigned a 
GAF score of 65.  

In a September 2004 statement, the veteran reported moody 
spells and being antisocial, as well as memory and 
concentration problems.  

A May 2006 private psychiatric clinical note shows a 
diagnosis of major depressive disorder, severe, without 
psychotic features.  The veteran's mood was described as 
mostly dysphoric.  He was goal oriented and his speech was 
coherent.  The clinician noted evidence of present and past 
suicidal ideation.  The veteran reported problems with 
orientation and concentration.  He was assigned a GAF of 51.  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Generalized anxiety disorder is currently rated 30 percent 
under 38 C.F.R. § 4.130, Diagnostic Code 9400, the General 
Rating Formula for Mental Disorders. 

Under the General Rating Formula for Mental Disorders, the 
criteria for the next higher rating, 50 percent, are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score in the range of 41 to 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score in the range of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score in the range of 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. 

Analysis

Because of the potential for a separate rating for a separate 
period of time based on facts found, the Board will 
separately rate the psychiatric disorder based on the VA 
examination in December 2002 and VA records more 
contemporaneous with the examination in 2002, and the VA 
psychiatric examination in February 2004 and the VA records 
more contemporaneous with the examination in 2004. 


VA Examination in December 2002 and Contemporaneous VA 
Records 

On VA examination in December 2002, the veteran described 
symptoms of anxiety with related stomach discomfort and 
dizziness, depression, minor panic attacks, and insomnia.  

VA records prior to and after the examination from 2000 
through 2003 documented symptoms of depression and difficulty 
sleeping.  The Global Assessment of Functioning scores were 
in the range of 55 to 65. 

A GAF score in the range of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score in the 
range of 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. 

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 50 percent have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
the criteria for a 50 percent rating, that is, occupational 
and social impairment with reduced reliability and 
productivity, that determines the rating. 

On VA psychiatric examination in December 2002, the examiner 
opined that there were no difficulties maintaining or 
establishing relationships at the social level.  Although the 
veteran had been retired for a number of years, there is 
nothing in the record to support a finding consistent with 
occupational impairment with reduced reliability and 
productivity.  

As for the effect of the veteran's symptoms on judgment, 
thinking, or mood, VA clinicians indicated that the veteran 
was goal directed, his affect and mood were appropriate, he 
was coherent, and his concentration was fair.  While the VA 
examiner described pessimistic thinking with depressed mood 
and decreased interest, the veteran's speech was normal in 
rate and volume.  There was no difficulty in understanding 
complex commands.  His attention and concentration were 
described as good.  There was no evidence of increased 
irritability, agitation or violent behavior, delusions, 
obsessions, or homicidal ideation.  While passive suicidal 
ideas were noted, the examiner found no evidence of active 
suicidal ideation.    

Based on these findings, the symptoms have not resulted in 
occupational and social impairment with reduced reliability 
and productivity, that are the equivalent to the symptoms 
listed in the criteria for a 50 percent rating, namely, 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Also none of the symptom listed in the criteria for a 50 
percent rating are demonstrated such as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

For these reasons on the basis of the medical findings of the 
December 2002 VA psychiatric examination and contemporaneous 
medical records, including GAF scores in the range of 55 to 
65, which were inconsistent with findings of more serious 
symptoms such as suicidal ideation, severe obsessional 
rituals, frequent shoplifter, or any serious impairment in 
social, occupational, or school functioning, such as no 
friends, and inability to keep a job, flat affect and 
circumstantial speech, the Board finds that the effect of the 
symptomatology does not equate to or more nearly approximate 
the criteria of a 50 percent rating, that is, occupational 
and social impairment with reduced reliability and 
productivity.

VA Examination in February 2004 and Contemporaneous VA 
Records

On VA examination in February 2004, the veteran described 
symptoms of sleep difficulties, problems with concentration, 
and excessive worry. 

In a September 2004 statement, the veteran reported moody 
spells, and antisocial behavior, as well as memory and 
concentration problems.  VA records after the February 2004 
examination until 2006 show findings of depression, problems 
with orientation and concentration.  His mood was dysphoric 
and there was evidence of present and past suicidal 
ideations.  The Global Assessment of Functioning scores were 
in the range of 51 to 65. 

A GAF score in the range of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score in the 
range of 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. 

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 50 percent have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
the criteria for a 50 percent rating, that is, occupational 
and social impairment with reduced reliability and 
productivity, that determines the rating. 

As for the effect of the veteran's symptoms on work, school, 
or family relations, in September 2004, the veteran 
complained of being antisocial.  However, there is no 
evidence in the record to support a finding consistent with 
occupational and social impairment with reduced reliability 
and productivity.  

As for the effect of the veteran's symptoms on judgment, 
thinking, or mood, on VA psychiatric examination the examiner 
observed that the veteran was dressed appropriately, his 
speech was coherent and relevant, his mood was unremarkable, 
and his affect was appropriate.  The veteran was generally 
found to be goal oriented and logical.  He was oriented as to 
time, place and person.  His memory was grossly intact as to 
recent and past events.  Insight was fair and judgment was 
adequate.    

Based on these findings, the symptoms have not resulted in 
occupational and social impairment with reduced reliability 
and productivity, that are the equivalent to the symptoms 
listed in the criteria for a 50 percent rating, namely, 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Also none of the symptom listed in the criteria for a 50 
percent rating are demonstrated such as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

For these reasons on the basis of the medical findings of the 
February 2004 VA psychiatric examination and contemporaneous 
medical records, including GAF scores in the range of 51 to 
65, which were mostly inconsistent with findings of more 
serious symptoms such as severe obsessional rituals, frequent 
shoplifter, or any serious impairment in social, 
occupational, or school functioning, such as no friends, and 
inability to keep a job, flat affect and circumstantial 
speech, the Board finds that the effect of the symptomatology 
does not equate to or more nearly approximate the criteria of 
a 50 percent rating, that is, occupational and social 
impairment with reduced reliability and productivity.


ORDER

Service connection for tinnitus is granted. 

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened and 
to that extent only it is allowed.

A rating higher than 30 percent for a generalized anxiety 
disorder is denied.


REMAND

The service medical records do not document a complaint, 
finding, history, treatment, or diagnosis of hearing loss.  
On separation, the veteran's hearing was clinically evaluated 
as normal, 15/15 bilaterally.

After service, private medical records in 1999, documented 
complaints of hearing loss starting in 1997.  

An August 1999 audiogram revealed sensorineural hearing loss 
described as likely, in part, related to the veteran's age.  

On VA audiological examination, the examiner opined that the 
veteran's hearing loss was at least as likely as not related 
to acoustic trauma experienced during military service.  

In view of the foregoing, it is the Board's judgment that 
there is a duty to provide the veteran with a new VA 
examination which includes a nexus opinion. 

Under the duty to assist, further evidentiary development is 
needed.  Accordingly, the case is REMANDED for the following 
actions:

1.  The veteran should be given an 
audiological examination and an opinion 
rendered as to whether it is as likely as 
not that any hearing impairment began 
during or was caused by his military 
service.  The pertinent portions of claims 
folder should be available for review by 
the examiner.

2.  After the development has been 
completed and if the benefits sought 
remain denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


